NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELVIN KEAKAKU AMINA, husband;                  No. 15-15032
DONNA MAE AMINA, wife,
                                                D.C. No. 1:11-cv-00714-JMS-BMK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

BANK OF NEW YORK MELLON CORP.,
FKA The Bank of New York; U.S. BANK
N.A., as Trustee for J.P. Morgan Mortgage
Acquisition Trust 2006-WMC2, Asset
Backed Pass-Through Certificates, Series
2006-WMC2,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   J. Michael Seabright, Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Melvin Keakaku Amina and Donna Mae Amina appeal pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in their diversity action seeking to quiet title.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Universal

Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment on the Aminas’ claim

to quiet title because the Aminas failed to raise a genuine dispute of material fact

regarding whether they held superior title to defendants on the subject property.

See Ka’Upulehu Land LLC v. Heirs & Assigns of Pahukula, 358 P.3d 692, 706

(Haw. 2015) (“In an action to quiet title, the burden is on the plaintiff to prove title

in and to the land in dispute, and, absent such proof, it is unnecessary for the

defendant to make any showing . . . . The plaintiff has the burden to prove either

that he has paper title to the property or that he holds title by adverse possession

. . . [and] must at least prove that he has a substantial interest in the property and

that his title is superior to that of the defendants” (citations omitted)); see also U.S.

Bank Nat’l Ass’n v. Salvacion, 338 P.3d 1185, 1190-91 (Haw. Ct. App. 2014)

(concluding that an enforceable interest was established by documents showing a

direct chain of title and recognizing that “[t]ypically, borrowers do not have

standing to challenge the validity of an assignment of its loans because they are not

parties to the agreement and because noncompliance with a trust’s governing

document is irrelevant to the assignee’s standing to foreclose”).


                                            2                                      15-15032
      Contrary to the Aminas’ contentions, the district court did not abuse its

discretion in deciding evidentiary issues or contested discovery motions. See

Wicker v. Or. ex rel. Bureau of Labor, 543 F.3d 1168, 1173 (9th Cir. 2008)

(standard of review for rulings on admissible evidence); Klingele v. Eikenberry,

849 F.2d 409, 412 (9th Cir. 1988) (standard of review for rulings on discovery

motions).

      The district court did not abuse its discretion in granting defendants’ motion

for withdrawal and substitution of counsel. See United States v. Yepiz, 844 F.3d

1070, 1078 (9th Cir. 2016) (standard of review).

      We reject as without merit the Aminas’s contentions regarding the district

court’s dismissal of their original complaint with leave to amend and its

management of its docket.

       AFFIRMED.




                                         3                                    15-15032